Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
the specification, as originally filed, is replete with missing formula such as the case exemplified in [0083]/[0084] on page 10: 
    PNG
    media_image1.png
    70
    683
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    37
    680
    media_image2.png
    Greyscale
.
Please review the entire specification for similar omissions such as included, but not necessarily limited to, the following:  [0090]/[0091] and [0093]/[0094] on page 11,  [0096]/[0097] and [0099]/[0100] on page 12,   and [00109]/[00110] on page 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “comprising an additive comprising a first group, a second group, and a third group, wherein the first group of the additive is a substituted or unsubstituted C1-8 alkyl group, the second group is attached between the first group and the third group, and the third group has a polarity; and pillar[n]arene comprising n benzene rings, wherein n as a positive integer, the benzene rings are bonded to each other and define a cavity, and the pillar[n]arene is attached to the first group of the additive” (emphasis added); the scope of the protection sought is not clear. The claimed liquid crystal alignment material essentially comprises an additive and a pillar[n]arene, yet the pillar[n]arene is described as being “attached to the first group of the additive”; therefore, isn’t the pillar[n]arene essentially part of the additive? Claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal alignment material.

Claims 4 and 14 are rejected as being vague and indefinite when they each recite “R2 and R4 are respectively hydrogen or alkyl” (emphasis added); the scope of the protection sought is not clear. Claims 4 and 14 each fail to particularly point out and distinctly claim whether the substituents R2 and R4 are respectively hydrogen and alkyl, or whether the substituents R2 and R4 are each individually hydrogen or 
Claims 4 and 14 are rejected as being vague and indefinite when they each recite the structural formula 
    PNG
    media_image3.png
    205
    350
    media_image3.png
    Greyscale
 ; the scope of the protection sought is not clear. As discussed in the preceding paragraph, the definition of the substituents R2 and R4 is already unclear. The preceding formula II fails to illustrate how the multiple benzene rings are attached to each other, especially in the instance when either R2 and/or R4 is a hydrogen? Claims 4 and 14 each fail to particularly point out and distinctly claim the contents of the claimed liquid crystal alignment material.

 Claims 5 (amended) and 15 (amended) are rejected as being vague and indefinite when they each recite “wherein the alkoxy group of B of the pillar[n]arene to the liquid crystal alignment material is substituted by the first group of the additive” (emphasis added); the scope of the protection sought is not clear. It is not readily apparent whether the pillar[n]arene is attached to the first group of the additive via the alkoxy group B. Claim 5 (amended) and 15 (amended) each fail to particularly point out and distinctly claim the contents of the claimed liquid crystal alignment material.

Claims 6 and 16 are rejected as being vague and indefinite when they each recite “the n of pillar[n]arene is 8 to 10, and the pillar[n]arene defines two cavities” (emphasis added); the scope of the protection sought is not clear. Claims 6 and 16 each 

Claim 10 is rejected as being vague and indefinite when it recites “comprising an additive comprising a first group, a second group, and a third group, wherein the second group is attached between the first group and the third group, and the third group has a polarity; and pillar[n]arene comprising n benzene rings, wherein n as a positive integer, the benzene rings are bonded to each other and define a cavity, and the pillar[n]arene is attached to the first group of the additive” (emphasis added); the scope of the protection sought is not clear, especially since the “first group” is not defined. Also, the claimed liquid crystal alignment material essentially comprises an additive and a pillar[n]arene, yet the pillar[n]arene is described as being “attached to the first group of the additive”; therefore, isn’t the pillar[n]arene essentially part of the additive? Claim 10 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal alignment material.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent No. 9,815,764.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722